Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 21, 2004, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
In satisfaction of a five-count indictment, defendant pleaded guilty to murder in the second degree as a result of his brutal killing of a bar owner in Broome County. In accordance with the plea agreement, he executed a written waiver of his right to appeal and was sentenced to 25 years to life in prison.* He now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal, which encompassed any challenge to his sentence. Therefore, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ, Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.

 At the time that he was sentenced on the murder conviction, defendant was also sentenced to six years in prison, to be followed by three years of postrelease supervision, for violating the terms of his probation.